Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 03/09/2020.
Claims 1-5 are cancelled by the applicant.
Claims 6-11 are pending, where claims 6, 8 and 10 are independent.

Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 06/05/2019 has been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Multiple filed related applications 
Applicants have filed multiple related applications, where some of the related applications have been allowed, and it appears that other related applications (e.g. Application No. 16/431952, 17/089306 and 17/089456) stand pending and yet to be examined. See MPEP1490 (IV) D.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 6, 8 and 10 are rejected on the ground of nonstatutory double patenting over claims 1 and 2  of US Patent No. 8,315,742 (corresponding to US Patent application 12/310433 and Publication No. 2012/0089264) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent US Patent No. 8,315,742 (corresponding to US Patent application 12/310433 and Publication No. 2012/0089264) and the applications are claiming common subject matter, as follows: 

Application No. 16/431952 
US Patent No. 8,315,742 (US Patent application 12/310433 and PGPub No. 2012/0089264)

1. A method of forming/defining and solving a loadflow computation model of a power network to affect control of voltages and power flows in a power system, comprising the steps of: 
obtaining on-line or simulated data of open or close status of all switches and circuit breakers in the power network, and reading data of operating limits of components of the power network including maximum 
Voltage x Ampere (VA or MVA) carrying capability limits of transmission lines, transformers, and PV-node, a generator-node where Real-Power-P and Voltage-Magnitude-V are specified, maximum and minimum reactive power 
generation capability limits of generators, and transformers tap position limits,
obtaining on-line or simulated data of open/close status of all switches and circuit breakers in the power network, and reading data of operating limits of components of the power network including maximum power carrying capability limits of transmission lines, transformers, and PV-node, a generator-node where Real-Power-P and Voltage-Magnitude-V are given/assigned/ specified/set, maximum and minimum reactive power generation capability limits of generators, and transformers tap position limits, 

obtaining on-line readings of specified Real-Power-P and Reactive-Power-Q at PQ-nodes, Real-Power-P and voltage-magnitude-V at PV-nodes, 
voltage magnitude and angle at a slack node, and transformer turns ratios, wherein said on-line readings are the controlled variables,
obtaining on-line readings of given/assigned/specified/set 
Real-Power-P and Reactive-Power-Q at PQ-nodes, Real-Power-P and 
voltage-magnitude-V at PV-nodes, voltage magnitude and angle at a 
reference/slack node, and transformer turns ratios, wherein said on-line readings are the controlled variables/parameters,
initiating loadflow calculation with initial approximate/guess solution of the same voltage magnitude and angle as those of the reference/slack node for all the other nodes referred to as the slack-start, Defining Patel Super Decoupled Loadflow - YY2 (PSDL-YY2) computation model of the Power Network by equations {(32) 

performing loadflow calculation by solving loadflow computation model of the power network defined by set of equations {(32) to (35)} or {(36) and (37)} employing successive (if, le) iteration scheme, wherein each iteration involves one calculation of {[ARI'] or [RI']} and [Af] to update [f] and then one calculation of {[AII'] or [II']}and [Ae] to update [e] to calculate values of the ep and fp at PQ-nodes and PV- nodes, reactive power generation at PV-nodes, and turns ratio of tap-changing transformers in dependence on the set of said obtained-online readings, or given/scheduled/specified/set values of controlled variables/parameters and physical limits of operation of the power network components,
performing loadflow computation by forming and solving a loadflow model of the power network to calculate complex voltages or their real and imaginary components or voltage magnitude corrections and voltage angle corrections at the power network nodes providing for the calculation of power flowing through different network components, and reactive power generation at PV-nodes, and turns ratio of tap-changing transformers in dependence the set of said obtained-online readings, or given/scheduled/ specified/set values of controlled variables/parameters and physical limits of operation of the power network components, 
forming and solving the said loadflow model of the power network referred to as Patel Decoupled Loadflow (PDL) model as characterized by the equations (51) to (58),
evaluating loadflow computation for any over loaded components of the power network and for under or over voltage at any of the nodes of the power network,
evaluating loadflow computation for any over loaded components of the power network and for under/over voltage at any of the nodes of the power network,

 correcting one or more controlled variables/parameters and repeating the performing loadflow computation, evaluating, and correcting steps until evaluating step finds no over loaded components and no under/over voltages in the power network, and
affecting a change in power flow through components of the power network and voltage magnitudes and angles at the nodes of the power network by actually implementing the finally obtained values of controlled variables after evaluating step finds a good power system or stated alternatively the power network without any overloaded components and under or over voltages, which finally obtained controlled variables however are stored for acting upon fast in case a simulated event actually occurs.
affecting a change in power flow through components the power network and voltage magnitudes and angles at the nodes of the power network by actually implementing the finally obtained values of controlled variables/parameters after evaluating step finds a good power system or stated alternatively the power network without any overloaded components and under/over voltages, which finally obtained controlled variables/parameters however are stored for acting upon fast in case a simulated event actually occurs.


Claims 6, 8 and 10 are rejected on the ground of nonstatutory double patenting over claims 1 and 2 of US Patent No. 8,315,742 (corresponding to US Patent application 12/310433 and Publication No. 2012/0089264).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “evaluating loadflow computation for any over loaded components of the power network and for under or over voltage at any of the nodes of the power network” of the application is equivalent to the limitation “evaluating loadflow computation for any over loaded components of the power network and for under/over 
It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1 and 2 of the patent to arrive at the claims 6, 8 and 10 of the instant application, because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
This is a nonstatutory double patenting rejection.

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  
Claim 7 recites the terms “in claim 4” in line 1. It is improper dependent claim because the “claim 4” is cancelled. 
Appropriate correction is required. 
Claims 7 recites limitations “A Method ---” should be “The method ---” in line 1. Because, the claim 7 is dependent and refereeing the independent claim or preceding claim. 
Appropriate correction is required. 
	Claim 10 recites the limitation in the preamble “A method of forming and solving a model of a system, a network, an equipment, an apparatus, a device or a material to” in lines 1-2. The statement “model of a system, a network, an equipment, an apparatus, a device or a material” in the method or process is not clear to the Examiner. Appropriate explanation/correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 6 recites the limitation “approximate/guess solution”. The term “approximate/guess” renders the claim indefinite because the claim(s) include(s) elements are relative terms to the level of ordinary skill in the pertinent art and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  
	Claim 6 recites the limitation “different constant or approximated variations”. The terms “different” and “approximated” render the claim indefinite because the claim(s) include(s) elements are relative terms to the level of ordinary skill in the pertinent art and these are broad terms, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  
	Claim 10 recites the limitation “guess values”. The term “guess” renders the claim indefinite because the claim(s) include(s) elements are relative terms to the level of ordinary skill in the pertinent art and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 6-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) obtaining, calculating, defining, performing, evaluating, correcting and changing the load and power flow computation, as explained in detail below. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements obtaining and change of the power flow are mainly based on data/information collection and change functions that do not add meaningful limitations sufficient amount to significantly more (“inventive concept”) than the judicial exception.

Claim 6: Ineligible 
Step 1: The claim recites a series of steps and, therefore, is a process. Thus the claim is directed to the same as a process, which is a statutory category of invention (Step 1: Yes).
Next, the claims are analyzed to determine directed to a judicial exception (Alice Corp.).

Step 2A: Claim 6 recites the step of load flow analysis, obtaining, performing, solving, evaluating, correcting and change the power flow of power system. Claim 6 is directed to an abstract idea of obtaining, performing, solving, evaluating, correcting and change the power flow of power system. 
This determining step, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical equation for solving the equations. This is analogous to such concepts identified by the abstract ideas of “mathematical formula and equations” of patent eligibility grouping. 
The claim recites in a group of a mathematical and mental process. 
Therefore, claim 6 is directed to an abstract idea of a judicial exception (Step 2A Prong one: Yes).
The exception is not integrated into a practical application of the exception and based on the recited additional elements of the claims (Step 2A Prong two: No).

Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea.

Step 2B: In addition to the steps that describe the abstract idea of performing, solving, evaluating, and correcting of the power flow, the claim recites the additional limitation of obtaining and change of the power flow. This additional element taken individually represents a general purpose data collection and changing of power flow, as evidence discussed in the background [paragraph 0002-11] “as well known, controlling electric power flows include both controlling real power flows which is given in MWs, and controlling reactive power flows which is given in MVARs - realized through one or combination of more controls in the network”, Fig. 5-6 and prior art Fig. 7-10. The additional elements obtaining and change of the power flow are mainly based on data/information collection and change that are not sufficient amount to significantly more (“inventive concept”) than the judicial exception. The claim recites generic computer process of load flow analysis. As such, Claim 6 is directed to a judicial exception. Accordingly, claim 6 is ineligible for patenting. (Step 2B: No)
As to independent claims 8 and 10, reciting substantially similar subject matter as claim 6 for similar reasons as those outlined above, likewise do not amount to significantly more than the above noted abstract idea.
As to the claims 7, 9 and 11, reciting the elements of "forming, storing, and calculating vector representation in matrix and solution" similar to subject matter as claim 6 in load flow analysis are also analogous to such concepts identified by the abstract ideas of “mathematical formula and equations” of patent eligibility grouping. Which does not rises to a level of significantly more than the abstract idea, and are accordingly not eligible under 35 USC 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 6-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Patel, US PGPub No. 2007/0203658 A1 (hereinafter “Patel”) in view of Patel, US Patent No. 7,769,497 B2 (hereinafter “Patel-2”).
As to claims 6 , 8 and 10, Patel discloses  A Method of forming and solving a Loadflow computation model of a power network to affect control of voltages and power flows in a power system (Patel [abstract] “performing load flow calculations for controlling voltages and power flow in a power network”), comprising the steps of: 
	obtaining on-line or simulated data of open or close status of all switches and circuit breakers in the power network, and reading data of operating limits of components of the power network including maximum Voltage x Ampere (VA or MVA) Patel [0007] “on-line/simulated readings of open/close status of all switches and circuit breaker are obtained - read data of maximum and minimum reactive power generation capability limits of PV-node generators, maximum and minimum tap positions limits of tap changing transformers, and maximum power carrying capability limits of transmission lines, transformers in the power network” see Fig. 3-5),
	obtaining on-line readings of specified Real-Power-P and Reactive-Power-Q at PQ-nodes, Real-Power-P and voltage-magnitude-V at PV-nodes, voltage magnitude and angle at a slack node, and transformer turns ratios, wherein said on-line readings are the controlled variables (Patel [0008] “on-line readings of real and reactive power assignments or settings at PQ-nodes, real power and voltage magnitude assignments or settings at PV-nodes and transformer turns ratios are obtained and these assigned/set values are the controlled variables/parameters" see Fig. 3-5), 
performing loadflow calculation by solving loadflow computation model of the power network defined by set of equations {(32) to (35)} or {(36) and (37)} employing successive (if, le) iteration scheme, wherein each iteration involves one calculation of {[ARI'] or [RI']} and [Af] to update [f] and then one calculation of {[AII'] or [II']}and [Ae] to update [e] to calculate values of the ep and fp at PQ-nodes and PV- nodes, reactive power generation at PV-nodes, and turns ratio of tap-changing transformers in Patel [0008-09] “on-line readings of real and reactive power assignments or settings at PQ-nodes, real power and voltage magnitude assignments or settings at PV-nodes and transformer turns ratios are obtained and these assigned/set values are the controlled variables/parameters - performing Loadflow computation in dependence on the set of read-online/assigned/set values of controlled power network variables/parameter” and [abstract] “loadflow calculation method could be any method including invented Gauss-Seidel-Patel Loadflow (GSPL) and Decoupled Gauss-Seidel-Patel Loadflow (DGSPL) methods involving self-iteration over a node within global iteration over n-nodes in n-node power network - power flow through network components, voltage magnitude and angle at nodes, reactive power generations by generators and turns ratios of transformers in the power system are determined” [0017] “determine reactive power generation and transformer tap settings” see Fig3-5), 
evaluating loadflow computation for any over loaded components of the power network and for under or over voltage at any of the nodes of the power network (Patel [0010] “results of Loadflow computation are evaluated for any over loaded network components and over/under voltage at any of nodes in the power network” see Fig. 5), 
correcting one or more controlled variables and repeating the performing loadflow computation, evaluating, and correcting steps until evaluating step finds no Patel [0012] “Step-60: Changes the controlled variables/parameters set in step-20 or later set in the previous process cycle step-60 by running overload and under/over voltage alleviating function, and returns to step-30” [0011] “If the system state is good implying no over loaded components and no over/under voltages, the process branches to step-70, otherwise to step-60” see Fig. 5 element 60 for the correction and repeating process), and 
affecting a change in power flow through components of the power network and voltage magnitudes and angles at the nodes of the power network by actually implementing the finally obtained values of controlled variables after evaluating step finds a good power system (Patel [0018] “adjust the real and reactive power produced by each generator --- to optimize the real and reactive power generation --- healthy or secure operation of the network can be shifted to optimized operation through corrective control produced by optimization functions without violation of security constraints” and [claim 1] “effecting a change in the power flowing through network components and voltages and phases at the nodes of the power network by actually implementing the finally obtained values of controlled parameters after evaluating step finds a good power system” see Fig. 3ab step10) or stated alternatively the power network without any overloaded components and under or over voltages, which finally obtained controlled variables however are stored for acting upon fast in case a simulated event actually occurs (Patel [0005] “control functions or alternatively overloads alleviation and over/under voltage alleviation functions can be realized through one or combination of more controls in the network --- correction in controlled variables/parameters could be even optimized in case of simulation --- corrective action stored and made readily available for acting upon in case the simulated disturbance actually occurs in the power network” and [claim 1] “effecting a change in the power flowing through network components and voltages and phases at the nodes of the power network by actually implementing the finally obtained values of controlled parameters after evaluating step finds a good power system” see Fig. 3ab step10).

But, Patel does not explicitly teach initiating loadflow calculation with initial approximate/guess solution of the same voltage magnitude and angle as those of the reference/slack node for all the other nodes referred to as the slack-start, Defining Patel Super Decoupled Loadflow - YY2 (PSDL-YY2) computation model of the Power Network by equations {(32) to (35)} or {(36) and (37)}, forming and storing factorized or fully inverted decoupled coefficient matrix [Yf] or [Ye] of PSDL-YY2 computation model of the power network, wherein, elements of [Yf] or [Ye] are defined by {(53), (39), and (40)} or {(53), (39), and (40c)}, calculating elements of vectors {[ΔRI′] and [ΔII′] by (42) (43), (15) (16)] to (73), (4)} or {[RI′] and [II′] by (51), (52), (3), (4)}  using {(48) (49)} of PSDL-YY2 computation model of the power network.
However, Patel-2 discloses initiating loadflow calculation with initial approximate/guess solution of the same voltage magnitude and angle as those of the reference/slack node for all the other nodes referred to as the slack-start, Defining Patel Super Decoupled Loadflow - YY2 (PSDL-YY2) computation model of the Power Network by equations {(32) to (35)} or {(36) and (37)}, forming and storing factorized or Patel-2 [col 13-24] equations (17-94) for initiating, defining and forming the model, see Fig. 1-5 provides the storing and computing), 

Patel and Patel-2 are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain load flow analysis of power system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities super decoupled loadflow model characterized by and comprises equations, as taught by Patel, and incorporating Super Super Decoupled Loadflow (SSDL) calculation characterized by modified real power mismatch, as taught by Patel-2.  

As to claims 7, 9 and 11, the combination of Patel and Patel-2 disclose all the limitations of the base claims as outlined above.  
Patel-2 further discloses  A method as defined in claim 4, wherein steps of: forming and storing factorized or fully inverted decoupled coefficient matrix [Yf] or [Ye] ..., and calculating elements of vectors {[ARI'] and [All'] by ..., as detailed in the following defines Patel Super Decoupled Loadflow - YY1 (PSDL-YY1) computation model of the Patel-2 [col 4] “organization of set of equations describing the physical power network and its operation, including -- Super Super Decoupled Loadflow (SSDL) Model” [abstract] [col 13-24] equations (17-94) for initiating and defining the model,  see Fig. 1-5).  
  
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

	Examiner’s note: Each application is restricted to only one invention. See MPEP 802. There are three independent method claims 6, 8 and 10. Plurality of “independent and distinct” method claims makes the application with more than one invention.

Patent Prosecution of Pro Se
 Employ Services of Attorney or Agent: An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording 
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Chiang, et al. U.S. Patent No. 5734586 A discloses a system for achieving optimal, steady state by the use of a loss formula, a voltage formula and a line-flow formula.
Schmid, et al. USPGPub No. 2012/0271479 A1 discloses a system for improving the performance of a power distribution network. 
Deaver, et al. USPGPub No. 2012/0022713 A1 discloses power flow analysis and may process electrical power distribution system data in real time to calculate load, current, voltage, losses, fault current and other data. 
Fardanesh, USPGPub No. 2005/0160128 A1 discloses power system analysis, including a synchronized-measurement-based power or load flow problem.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119